                                  Case 3:17-cv-00274-MMD-CLB Document 80
                                                                      81 Filed 04/26/21
                                                                               04/27/21 Page 1 of 1



                       1       ROGER L. GRANDGENETT II, ESQ., Bar # 6323
                               Z. KATHRYN BRANSON., Bar # 11540
                       2       LITTLER MENDELSON, P.C.
                               3960 Howard Hughes Parkway
                       3       Suite 300
                               Las Vegas, NV 89169-5937
                       4       Telephone:    702.862.8800
                               Fax No.:      702.862.8811
                       5       Email: rgrandgenett@littler.com
                               Email: kbranson@littler.com
                       6
                               Attorneys for Defendant
                       7       WAL-MART STORES, INC.
                       8                                            UNITED STATES DISTRICT COURT
                       9                                                DISTRICT OF NEVADA
                    10

                    11         STEFANY HAZELETT,                                Case No. 3:17-cv-00274-MMD-CLB
                    12                                 Plaintiff,              JOINT STATUS REPORT
                    13         vs.
                    14         WAL-MART STORES, INC., a Delaware
                               Corporation ,
                    15
                                                       Defendant.
                    16

                    17                  Pursuant to the Court’s Minute Order dated March 11, 2021, (ECF No. 79), the deadline to

                    18         file a stipulation of dismissal of this case is April 26, 2021. The parties request an additional 30

                    19         days, up to and including May 26, 2021, to effectuate the terms set forth on the sealed record during

                    20         the March 11, 2021, Video Settlement conference (ECF No. 79).

                    21         Dated: April 26, 2021                          Dated: April 26, 2021
                    22
                               Respectfully submitted,                        Respectfully submitted,
                    23
                               /s/ James P. Kemp, Esq.
                    24         JAMES P. KEMP, ESQ.                            ROGER L. GRANDGENETT II, ESQ.
                               KEMP & KEMP                                    Z. KATHRYN BRANSON, ESQ.
                    25
                                                                              LITTLER MENDELSON, P.C.
                    26         Attorney for Plaintiff
                               STEFANY HAZELETT                               Attorneys for Defendant
                    27                                                        WAL-MART STORES, INC.
                               IT IS SO ORDERED.
                    28         Dated: April 27, 2021
LITTLER MENDELSON, P.C.
        ATTORNEYS AT LAW
  3960 Howard Hughes Parkway
                               _______________________________________
            Suite 300
   Las Vegas, NV 89169-5937
          702.862.8800
                               UNITED STATES MAGISTRATE JUDGE
                               4821-9417-9047.1 / 080000-1256
